Citation Nr: 0905233	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  04-27 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bipolar affective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  This case was previously before 
the Board in February 2007 and was remanded for the purpose 
of affording the Veteran proper notice under the VCAA.


FINDINGS OF FACT

1.  An August 1998 RO decision denied the Veteran entitlement 
to service connection for bipolar affective disorder.

2.  Evidence received subsequent to the August 1998 RO 
decision does, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim of service connection for bipolar 
affective disorder.


CONCLUSIONS OF LAW

1.  The August 1998 RO decision which denied service 
connection for bipolar affective disorder is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008).

2.  Evidence received since the August 1998 RO decision is 
new and material, and the Veteran's claim of service 
connection for bipolar affective disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the claimant to provide any evidence in their 
possession that pertains to the claim.  See 38 C.F.R. § 
3.159(b)(1).

By correspondence dated in July 2003, February 2007, and 
March 2008 the Veteran was informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of the claim, the assistance that VA would provide 
to obtain evidence and information in support of the claim, 
and the evidence that should be submitted if there was no 
desire for VA to obtain such evidence.  The March 2008 VCAA 
letter complied with Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In February 2007 the Veteran received notice 
regarding the assignment of a disability rating and/or 
effective date in the event of an award of VA benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

While complete VCAA notice in this case was not provided 
prior to the initial AOJ adjudication, notice was provided by 
the AOJ prior to the transfer of the case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The claim was thereafter 
readjudicated by an October 2008 Supplemental Statement of 
the Case.  Therefore, the Board finds that the notice 
requirements of the VCAA are satisfied.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  Further, in light of the 
favorable decision to reopen the claim of entitlement to 
service connection for bipolar affective disorder, any 
deficiency as to notice consistent with Kent or the VCAA is 
rendered moot.

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are some private and VA medical records.  
While further assistance is needed in this case prior to 
adjudication on the merits, in light of the favorable 
decision to reopen the claim of entitlement to service 
connection for bipolar affective disorder, the Board can 
proceed at this time.

Legal Criteria

If new and material evidence is presented with respect to a 
claim that has been finally disallowed, the claim shall be 
reopened and reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  When a claimant seeks to reopen a final decision, the 
first inquiry is whether the evidence presented or secured 
since the last final disallowance of the claim is "new and 
material."

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Jackson, 265 F.3d 
at 1369; Barnett, 83 F.3d at 1383.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the Veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) 
(eliminating the concept of a well-grounded claim).

An August 1998 RO decision (in pertinent part) denied the 
Veteran's request of service connection for bipolar affective 
disorder.  Following notice to the Veteran, with his 
appellate rights, in September 1998, no appeal was taken from 
that determination.  As such, the August 1998 RO decision is 
final.  38 U.S.C.A. § 7105.  A claim which is the subject of 
a prior final decision may be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  In June 2003 the Veteran requested that this 
claim be reopened.

The evidence at the time of the August 1998 RO decision 
included service treatment records.  An August 1993 
enlistment examination noted that the Veteran's psychiatric 
system was normal, and the corresponding Report of Medical 
History noted that the Veteran had received family counseling 
by a psychiatrist in 1983-1984 (the Veteran was approximately 
7-8 years old at that time) after the death of his father.  
The Veteran's September 1996 separation examination noted no 
psychiatric disability, and the Veteran specifically denied 
having any problems with depression or nervous trouble of any 
sort on the corresponding Report Of Medical History.

Private medical records (from the Hennepin County Medical 
Center) indicate that the Veteran was first admitted for 
psychiatric care in February 1998 and was later readmitted in 
April 1998.  The diagnosis was bipolar affective disorder.  

The evidence added to the claims file subsequent to the 
August 1998 rating decision includes a February 2004 letter 
from a private physician (name illegible) from the Adult 
Services Department of the Hennepin County Mental Health 
Center essentially stating that the Veteran has been 
diagnosed with bipolar schizoaffective disorder since 1995.

The Board views the February 2004 physician's letter as 
reflecting evidence suggesting that the Veteran's psychiatric 
disability was present either during or shortly following 
service.  As such, the Board finds that the February 2004 
letter pertains to an unestablished fact necessary to 
substantiate the claim, and that it raises a reasonable 
possibility of substantiating the claim.  Hence, the 
additional evidence, when considered in conjunction with the 
record as a whole, is both new and material, and requires 
that the claim be reopened.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for bipolar affective disorder is granted.


REMAND

The Board has determined that new and material evidence has 
been received sufficient to reopen the claim of service 
connection for bipolar affective disorder.  While the 
February 2004 letter is sufficient to reopen the claim, the 
Board notes that the content of the letter appears to differ 
from the evidence previously of record.  In this regard, the 
Board notes that records from the Hennepin County Medical 
Center appear to indicate that the Veteran was first admitted 
for psychiatric care in February 1998, while the February 
2004 letter seems to imply that the Veteran was first treated 
for bipolar schizoaffective disorder in 1995.  

After obtaining the necessary release, the Board finds that 
the AOJ should contact the author of the February 2004 letter 
and seek clarification in this matter.  The physician who 
authored the February 2004 letter should be asked if he or 
she meant that the Veteran was first diagnosed with bipolar 
schizoaffective disorder in 1995, and, if so, should be asked 
to provide the records or other materials that formed the 
basis for indicating that the Veteran had bipolar 
schizoaffective disorder since 1995.

The Board observes that records reflect that the Veteran was 
first admitted for psychiatric treatment at the Hennepin 
County Medical Center in February 1998.  The Board notes that 
while an April 1998 report of the Veteran's "readmission" is 
of record, the February 1998 admission report is not 
associated with the claims file.  An attempt to obtain that 
record should be made.

Based on the development requested by this remand, the AOJ 
should consider whether the Veteran should be afforded a VA 
examination to determine whether he has psychiatric 
disability related to service in accordance with 38 C.F.R. 
§ 3.159(c)(4) and McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  After securing the necessary 
authorization for release of this 
information, the AOJ should contact the 
author of the February 2004 letter and 
request that he or she clarify the date 
of the Veteran's first psychiatric 
diagnosis of bipolar schizoaffective 
disorder.  If the February 2004 physician 
indicates that he Veteran was first 
diagnosed with bipolar schizoaffective 
disorder in 1995, copies of all records 
in his possession pertaining to treatment 
of the Veteran should be requested and 
associated with the claims folder.  If 
the physician is no longer employed at 
the Hennepin County Mental Heath Center, 
the succeeding official should provide 
the requested information.

2.  After securing the necessary 
authorization for release of this 
information, the AOJ should request a 
copy of the Veteran's February 1998 
psychiatric admission from the Hennepin 
County Medical Center and associate it 
with the claims file.

3.  If development completed in 
connection with this remand so warrants, 
the AOJ should schedule the Veteran for a 
VA examination in accordance with 38 
C.F.R. § 3.159(c)(4) and  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

4.  The AOJ should then readjudicate the 
reopened claim of entitlement to service 
connection for bipolar affective 
disorder.  If the benefit sought is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


